                                                                                                          Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
                                                                               20CW-CV00111

            IN THE CIRCUIT COURT OF CALLAWAY COUNTY, MISSOURI


 CHERIE DOYLE, Individually, as natural                 )
 Sister of Craig Cooper and on behalf of the            )
 class of individuals as defined in Mo.Rev.Stat.        )
 §537.080;                                              )
                                                        )
               Plaintiff,                               )
                                                        )    Case No.
 v.                                                     )    Division:
                                                        )
 NATIONAL TRUCKLOAD, INC.                               )    JURY TRIAL DEMANDED
 Serve Operations Manager:                              )
 Daniel Varo                                            )
 3011 West 17th Street                                  )
 Erie, PA 16505                                         )
                                                        )
 And                                                    )
                                                        )
 RAY ELVIS HALES II                                     )
 517 Maryland Avenue                                    )
 Erie, PA 16505

               Defendants.


                            PETITION FOR WRONGFUL DEATH

       Plaintiff Cherie Doyle, individually, as natural sister of Craig Cooper (deceased), and on

behalf of the class of individuals defined in Mo.Rev.Stat. §537.080 (hereinafter referred to as

“Plaintiff”), by and through the undersigned attorneys and for her causes of action for the death of

Craig Cooper against Defendants, states and alleges as follows:

                                             PARTIES

       1.      At all relevant times, Craig Cooper, deceased, was a citizen of the State of Missouri

and resided at 13706 12th Street, Grandview, MO 64030.

       2.      Plaintiff Cherie Doyle is an individual and resident of the State of Illinois. Plaintiff

Doyle is the natural and surviving sister of Craig Cooper.

                                                                            EXHIBIT
                                     1
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 1 of 11           1
                                                                                                         Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
       3.      Craig Cooper had no spouse, children, or living parents that can bring a claim as

class 1 beneficiaries.

       4.      As the surviving natural sister of the decedent Craig Cooper, Plaintiff Doyle is the

proper party to bring this action for the wrongful death of Craig Cooper under Section 537.080, et

seq. of the Missouri Revised Statutes (i.e. Class I beneficiaries) for the class of persons identified

therein.

       5.      Defendant National Truckload Inc. (hereinafter referred to as Defendant NTL) is a

Pennsylvania corporation with its principal place of business in Pennsylvania. Defendant NTL

may be served with process through its operations manager, Daniel Varo at 3011 West 17th Street,

Erie, PA 16505.

       6.      Defendant Ray Elvis Hales II is an individual and resident of the State of

Pennsylvania, who may be served with process at 517 Maryland Avenue, Erie, PA 16505.

                                              VENUE

       7.      Venue is proper in this Court pursuant to Section 508.010 of the Missouri Revised

Statutes because Craig Cooper was killed in Callaway County by the wrongful acts and/or

negligence of the Defendants described herein.

                                          JURISDICTION

       8.      This Court has subject matter jurisdiction over this matter pursuant to Section

478.070 of the Missouri Revised Statutes and Mo. Const. Art. V § 14.

       9.      This Court has personal jurisdiction over Defendants pursuant to Section 506.500

of the Missouri Revised Statutes, including but not limited to subsections (1) and (3), in that

Plaintiff’s causes of action against Defendants arise from their transaction of business within the

State of Missouri and/or their commission of tortious acts within the State of Missouri.




                                        2
           Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 2 of 11
                                                                                                      Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
       10.     This Court has personal jurisdiction over Defendants because all have substantial,

systematic and continuous contact with this State such that the exercise of personal jurisdiction

over each of them is appropriate.

       11.     Furthermore, this Court has personal jurisdiction over Defendants because each

have each purposefully availed themselves to the privilege of conducting business within this State

of Missouri and each have the requisite minimum contacts with this State such that maintenance

of this suit does not offend traditional notions of fair play and substantial justice and that

defendants NTL and Hales should reasonably anticipate being haled into Court here.

                        ALLEGATIONS COMMON TO ALL COUNTS

       12.     On June 3, 2019 at approximately 05:48 a.m., Craig Cooper was driving his 2008

Ford Fusion westbound in the right/outside lane of Interstate 70 in Callaway County, Missouri.

       13.     At said time and place, Defendant Hales was driving a tractor-trailer owned,

operated and/or leased by Defendant NTL (hereinafter referred to as the “NTL Truck”) westbound

in the left/inside lane of Interstate 70 in Callaway County, Missouri.

       14.     At all relevant times, Defendant Hales was an employee and/or agent of Defendant

NTL.

       15.     On June 3, 2019, at approximately 5:48am, Defendant Hales drove the NTL Truck

into the right/outside lane and collided into Craig Cooper’s vehicle.

       16.     The aforesaid collision caused the 2008 Ford Fusion to exit the roadway and

overturn, and Craig Cooper was ejected from the vehicle.

       17.     As a direct and proximate result of the aforementioned collision, Craig Cooper

sustained serious physical injury, conscious pain and suffering and ultimately died.

       18.     Prior to his death, Craig Cooper experienced conscious pain and suffering.




                                     3
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 3 of 11
                                                                                                       Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
       19.     Plaintiff brings this action pursuant to Section 537.080, et seq. of the Missouri

Revised Statutes.

       20.     Plaintiff is a member of the class of individuals authorized to pursue a wrongful

death claim pursuant to Section 537.080 of the Missouri Revised Statutes.

       21.     By reason of the foregoing premises, Plaintiff, both individually and on behalf of

the wrongful death class members, has been damaged and is entitled to recover fair and just

damages under Section 537.090 of the Missouri Revised Statutes for the pecuniary losses suffered

by reason of the death of Craig Cooper, funeral and burial expenses and the reasonable value of

the services, companionship, comfort, instruction, guidance, counsel, training and support each

has been deprived of by reason of such death, together with any medical expenses and other

damages Craig Cooper may have suffered between the time of injury and death as provided therein.

                                            COUNT I
                                  Negligence - Defendant Hales

       22.     Plaintiff hereby incorporates by reference all preceding paragraphs contained in this

Petition for Damages as though set forth in full and restated herein.

       23.     At all relevant times, Defendant Hales owed Craig Cooper and all other vehicle

operators he encountered on the road a duty to operate the NTL Truck he was driving with the

highest degree of care.

       24.     Defendant Hales failed to exercise the highest degree of care and was thereby

negligent and/or reckless in his operation and control of the NTL Truck in one or more of the

following respects:

               a.      Failing to keep a careful lookout;

               b.      Failing to yield:

               c.      Following too close:



                                     4
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 4 of 11
                                                                                                        Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
               d.      Failing to maintain control for the conditions;

               e.      Driving in a distracted and/or inattentive state as result of causes to
                       be revealed through discovery in this case;

               f.      Driving too fast for conditions and circumstances;

               g.      Failing to stop, swerve or slow after he knew, or by the use of the
                       highest degree of care could have known, that there was a reasonable
                       likelihood of a collision;

               h.      Failing to keep the NTL Truck under control and striking Craig
                       Cooper’s vehicle;

               i.      In failing to properly maintain and/or inspect the NTL Truck, as well
                       as failing to ensure the NTL Truck, its components and/or
                       equipment, including but not limited to the NTL Truck’s right-side
                       hood mirror, were adequate, safe and or/or in operable condition;

               j.      In colliding into Craig Cooper’s vehicle; and/or

               k.      Other failures, omissions and acts to revealed through discovery.

       25.     As a direct result of the collision, which was caused or contributed to by the above-

described negligence of Defendant Hales, Craig Cooper was injured and killed, and Plaintiff has

sustained the damages described above.

       26.     The conduct of Defendant Hales described herein showed complete indifference to

or conscious disregard for the safety of Craig Cooper and others, thereby entitling Plaintiff to

punitive damages and/or damages for aggravating circumstances.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

defendant Hales on Count I of her Petition for Wrongful Death, that the Court award plaintiff a

fair and reasonable amount to adequately compensate her for all her damages, including punitive

damages and/or damages for aggravating circumstances, prejudgment interest, interest on the

judgment, costs of this action and such other and further relief as this Court deems just and proper.




                                      5
         Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 5 of 11
                                                                                                       Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
                                          COUNT II
                              Negligence Per Se - Defendant Hales

       27.     Plaintiff hereby incorporates by reference all preceding paragraphs contained in this

Petition for Damages as though set forth in full and restated herein.

       28.     Defendant Hales was negligent per se in his operation of the NTL Truck in one or

more of the following respects:

               a.      Failing to drive in a careful and prudent manner and with the highest
                       degree of care, as detailed in the preceding Count, in violation of
                       Mo.Rev.Stat. §304.012.1;

               b.      Operating the NTL Truck while using a hand-held mobile telephone
                       in violation of R.S.Mo. § 304.820.2;

               c.      Operating the NTL Truck while using a wireless communications
                       device to send, read or write a text message or electronic message in
                       violation of R.S.Mo. § 304.820.3;

               d.      Failing to adhere to safe operations regulations, in violation of 49
                       CFR § 383.111(a)(1);

               e.      Failing to engage in a visual search, in violation of 49 CFR §
                       383.111(a)(7);

               f.      Failing to adhere to speed management, in violation of 49 CFR §
                       383.111(a)(9);

               g.      Failing to adhere to space management, in violation of 49 CFR §
                       383.111(a)(10);

               h.      Failing to adhere to hazard perception, in violation of 49 CFR §
                       383.111(a)(13);

               i.      Failing to engage in emergency maneuvers, in violation of 49 CFR
                       § 383.111(a)(14);

               j.      Failing to perform vehicle inspections and specifically failing to
                       identify the safety hazard of the lack of a right side hood mirror with
                       regards to inference with visibility, in violation of 49 CFR §
                       383.111(a)(17);

               k.      Failing to manage fatigue and maintain awareness, in violation of
                       49 CFR § 383.111(a)(20);



                                     6
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 6 of 11
                                                                                                      Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
               l.     Operating the NTL Truck while his ability or alertness was so
                      impaired through fatigue, illness or some other cause such that it
                      was unsafe for him to operate the NTL Truck in violation of 49 CFR
                      § 392.3;

               m.     Texting and/or using a hand-held mobile telephone while driving the
                      NTL Truck in violation of 49 CFR § 392.80 and/or 49 CFR §
                      392.82;

               n.     Operating the NTL Truck with a broken right-side hood mirror in
                      violation of 49 CFR § 393.80; and/or

               o.     Other statutory and regulatory violations to be revealed during
                      discovery.

         29.   The above-referenced Missouri statutes and Federal regulations were enacted and

intended to protect Missouri motorists.

         30.   Decedent Craig Cooper is a member of the class of persons that the above-

referenced Missouri statutes and Federal regulations were intended to protect.

         31.   The resulting injuries, pain, suffering and death of Craig Cooper are of the type of

injuries that the above-referenced Missouri statutes and Federal regulations were designed to

prevent.

         32.   As a direct and proximate result of the above-described negligence per se of

Defendant Hales, Craig Cooper was killed, and Plaintiffs have suffered the damages described

above.

         33.   The conduct of defendant Hales described herein showed complete indifference to

or conscious disregard for the safety of Craig Cooper and others, thereby entitling Plaintiff to

punitive damages and/or damages for aggravating circumstances.

         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

defendant Hales on Count II of her Petition for Wrongful Death, that the Court award plaintiff a

fair and reasonable amount to adequately compensate her for all her damages, including punitive




                                        7
           Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 7 of 11
                                                                                                         Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
damages and/or damages for aggravating circumstances, prejudgment interest, interest on the

judgment, costs of this action and such other and further relief as this Court deems just and proper.

                                          COUNT III
                    Vicarious/Respondeat Superior Liability – Defendant NTL

       34.     Plaintiff hereby incorporates by reference all preceding paragraphs contained in this

Petition for Damages as though set forth in full and restated herein.

       35.     At all times relevant herein, the tractor-trailer that Defendant Hales was driving at

the time of the subject collisions (i.e. the NTL Truck) was owned by and/or leased to Defendant

NTL.

       36.     At all times relevant herein, Defendant Hales was an agent, servant and/or

employee of Defendant NTL.

       37.     The negligence of Defendant Hales, as set forth in Count I and Count II, is

imputable to Defendant NTL, which is therefore vicariously liable for Defendant Hales’s acts and

omissions, under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant NTL on Count III of their Petition for Wrongful Death, that the Court award Plaintiff a

fair and reasonable amount to adequately compensate her for all damages, including punitive

damages and/or damages for aggravating circumstances, prejudgment interest, interest on the

judgment, costs of this action and such other. and further relief as this Court deems just and proper.

                                           COUNT IV
                                   Negligence – Defendant NTL

       38.     Plaintiff hereby incorporates by reference all preceding paragraphs contained in

this Petition for Damages as though set forth in full and restated herein.

       39.     Defendant NTL is and at all times material hereto was a “motor carrier” and an

“employer” of drivers of “commercial vehicles” as those terms are used and defined in the Federal


                                      8
         Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 8 of 11
                                                                                                   Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
Motor Carrier Safety Regulations and is subject to such rules and regulations as promulgated and

codified within 49 C.F.R, Parts 382 et seq.

       40.     Defendant NTL was independently negligent, careless and/or reckless in or more

of the following respects:

               a.     Failing to be knowledgeable of and comply with all regulations
                      contained in this subchapter that are applicable to that motor carrier's
                      operations in violation of 49 CFR § 390.3(e)(1).

               b.     Failing to instruct and ensure that Defendant Hales complied with
                      all applicable regulations, in violation of 49 CFR § 390.3(e)(2).

               c.     Failing to properly maintain and/or inspect the NTL Truck, as well
                      as failing to ensure the NTL Truck, its components and/or
                      equipment, including but not limited to the NTL Truck’s right-side
                      hood mirror, were adequate, safe and or/or in operable condition.

               d.     In hiring Defendant Hales, an individual who it knew or should have
                      known had inadequate experience, training, knowledge, and skill to
                      safely operate the NTL Truck;

               e.     In entrusting the NTL Truck to an individual who it knew or should
                      have known had inadequate experience, training, knowledge, and
                      skill to safely operate the vehicle;

               f.     In entrusting the NTL Truck to an individual who it knew or should
                      have known had exhibited a pattern of negligence, incompetence,
                      and recklessness in the operation of motor vehicles;

               g.     Failing to adequately train, instruct, and supervise Defendant Hales
                      concerning the safe operation of the NTL Truck; and/or

               h.     Other common law, statutory and regulatory violations to be
                      revealed during discovery.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant NTL on Count IV of their Petition for Wrongful Death, that the Court award Plaintiff a

fair and reasonable amount to adequately compensate her for damages, including punitive damages




                                     9
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 9 of 11
                                                                                                       Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
and/or damages for aggravating circumstances, prejudgment interest, interest on the judgment,

costs of this action and such other. and further relief as this Court deems just and proper.

                                        COUNT V
                             Punitive Damages – All Defendants

       41.     Plaintiff hereby incorporates by reference all preceding paragraphs contained in this

Petition for Damages as though set forth in full and restated herein.

       42.     At the time Defendant Hales was operating the NTL Truck and caused this

collision, he knew, or in the exercise of ordinary care should have known, that his conduct

was outrageous and created a high degree of probability of injury to others and thereby showed

complete and reckless indifference to and conscious disregard for the safety of others

including decedent Craig Cooper thereby entitling Plaintiff to an award of punitive damages.

       43.     At the time of the occurrence as alleged herein, Defendants NTL knew or in the

exercise of ordinary care should have known that their conduct and that of its employee and agent

was outrageous and created a high degree of probability of injury to others and thereby showed

complete and reckless indifference to and conscious disregard for the safety of others including

decedent Craig Cooper thereby entitling Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendants for an award of punitive

damages that a jury determines to be fair and reasonable plus prejudgment interest, together

with their costs and expenses herein incurred.




                                     10
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 10 of 11
                                                                                                        Electronically Filed - Callaway - January 22, 2020 - 09:06 AM
                                                      Respectfully Submitted,

                                                      DIPASQUALE MOORE, LLC

                                                       /s/ Jason Moore
                                                      Jason Moore               #54592
                                                      Brian Tadtman             #63280
                                                      Todd C. Lucas             #66051
                                                      4050 Pennsylvania Ave, Suite 121
                                                      Kansas City, MO 64111
                                                      Tele: (816) 888-7500
                                                      Fax: (816) 888-7519
                                                      jason.moore@dmlawusa.com
                                                      brian.tadtman@dmlawusa.com
                                                      todd.lucas@dmlawusa.com
                                                      ATTORNEYS FOR PLAINTIFFS


                                     Demand for Jury Trial

        Plaintiffs hereby demand a jury trial on all issues of fact so triable and to the full extent
of their rights under the Seventh Amendment of the Constitution and all applicable law.

                                                              /s/ Jason Moore
                                                              Attorney for Plaintiffs




                                     11
        Case 2:20-cv-04163-NKL Document 1-1 Filed 08/25/20 Page 11 of 11
